Title: To Benjamin Franklin from John Jay, 29 January 1783
From: Jay, John
To: Franklin, Benjamin


Dr Sir
Paris 29 Jany 1783
Two Days ago I requested the favor of Mr. W. Franklin to mention to you the Case of Mr. Johnsons Bills, and to inform me whether it would be convenient to You to provide for their paymt. & when, in Case I accepted them. Mr Johnson is anxious to know my Determination, and offers to be the Bearer of this note—
I am Dr. Sir your obliged & obt Servt
J. Jay
His Exy Dr Franklin
  
Addressed: His Exy Dr. Franklin
Notation: Mr. Jay Paris Jany. 29. 1783
